DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of response to election of species requirement filed 01/22/2022.
Receipt is also acknowledged for IDS filed 03/06/2020 and 08/23/2019.
Claims 1, 9 and 1 are amended.
Claim 10 is canceled.
Claims 1-9 and 11-14 are pending. 

Election/Restrictions
Applicant's election with traverse of formula (3) as the structure R, with an n at 113, m 43 and b 54 for the compound of formula (1); doxorubicin as the hydrophobic drug and drug is released by pH in the reply filed on 01/22/2022 is acknowledged.  The traversal is on the ground(s) that the structure of the drug carrier is such that it forms ionic complex with hydrophobic drug  or nucleic acid and that at allowance the non-elected species would be rejoined with the elected species.  This is not found persuasive because drug carrier of formula (1) having formula 2 is different from drug carrier having formula (3).   However, formula (2) has been canceled.   The drug carrier having tri-block copolymer of Polyethylene glycol-poly(2-dimethylaminoethyl methacrylate-poly(2-diisopropylaminoethyl methacrylate) (PEG30-150 - PDMA16-120- PDPA30-100) has been found allowable.
Therefore, the election of species requirement has been withdrawn.
Because all claims that would have been previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/21/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Prior art:
Jian Qian et al., “pH-sensitive triblock copolymers for efficient siRNA encapsulation and delivery”, in Polymer Chemistry, Volume 6, Issue 18, pp 3472-3479 (provided by applicant in an IDS filed 03/06/2020).
Jian Qian teaches a triblock  copolymer for siRNA encapsulation and delivery (see the whole document with emphasis on the title and the introduction).   The triblock copolymer of Jian Qian is comprised of Polyethylene glycol-poly(2-dimethylaminoethyl methacrylate-poly(2-diisopropylaminoethyl methacrylate) (PEG-PDMA-PDPA) (see the whole document with emphasis on page 3473, right column under preparation of triblock copolymer, left column of page 3474.   The PEG-PDMA-PDPA synthesized and identified by the NMR data is PEG111-b-PDMA10-b-PDPA240.  (see NMR data, Table 1 and lines 1-5 under Table 1 in the left column of page 3475).   Claim 1 requires the units of PEG in the triblock to be between 30 and 150, the units of PDMA to be greater than 16 and less than 120, and the units of PDPA to be greater than 30 but less than 100.  In this case the units of PDMA is 10, less than 16; the units of PDPA is 240, which is greater than 100.   Jian Qian has not suggested to the artisan that its process can lead to a triblock polymer where the units of PDMA could be at least 16 and the units of PDPA could be any number between 30 and 100 while keeping the PEG units at 111 or other values between 30 and 150.   
Kai Hu et al., “Light-responsive and biodegradable Block Polymer synthesized by RAFT Polymerization and the Potential Drug Carrier Properties” in Chem Letters, 2016, 45, 1108-01110.   The copolymer of Kai Hu is a deblock copolymer.   The di-block copolymer of Kai Hu has utility in drug delivery (See the whole document). 
Hung-Hsun Lu, “Photoresponsive Core-Shattering Micellepieces for Boosting siRNA Release” in the National Tsing Hua University, July 19, 2017, pp 40-42, 47, 48-66, Taiwan, R.O.C. (provided by applicant in an IDS filed 05/06/2020).
Hung-Hsun Lu prepares triblock copolymer namely: PEG113-b-PDMAEMA31-b-PPy30, PEG113-b-PDMAEMA70-b-PPy28, and PEG113-b-PDMAEMA105-b-PPy32.  See the whole document with emphasis on section 2-1-4.   PDMAEMA is poly(N,N-dimethylamino-2-ethylmetahcrylate), which is the second block in the triblock.   PPy is poly(pyrenylmethyl methacrylate which is the block of formula (2) deleted in the instant claim 1.   PEG113-b-PDMAEMA31-b-PPy30,would have met the limitation of one of the triblock polymer of claim 1 were formula (2) not deleted.   Therefore, deletion of the unit corresponding to formula (2) removes Hung Hsun Lu as art.

Ozcan et al. “Self-Assembled and nanostructured copolymer aggregations of the tertiary amine methacrylate based triblock copolymers’ in Analytical letters, 48, 2693-2707, 2015.   Ozcan describes ABA type triblock copolymers (see the whole document) and not the ABC type triblock copolymers of the instant claims.   It is true that triblock copolymer in Ozcan contains, PDPA and PDMA (see at least the abstract and Tables 1 and 2.   These triblock copolymers do not have PEG unit blocks.
Gois et al., “Preparation of well-defined brush-like block copolymers for gene delivery applications under biorelevant reaction conditions” in Colloids and Surfaces B: Biointerfaces, 169, 2018, 107-117. The copolymers are different from the triblock polymer of the claims (see Table 1, Fig. 1 and Table 2).
Vural Butun et al., “Tertiary Amine Methacrylate-Based ABC Triblock Copolymers: Synthesis, Characterization, and Self-Assembly in both Aqueous and Nonaqueous Media” in Macromol. Chem. Phys. 2011, 212, 1115-1128.   The ABC triblock copolymers of Vural Butun are different form the triblock copolymer of the instant claims (See the whole document, Figs. 1, 3, 5 and abstract).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that the closest prior art,  Jian Qian et al., “pH-sensitive triblock copolymers for efficient siRNA encapsulation and delivery”, in Polymer Chemistry, Volume 6, Issue 18, pp 3472-3479 (provided by applicant in an IDS filed 03/06/2020) teaches a triblock copolymer for siRNA encapsulation and delivery (see the whole document with emphasis on the title and the introduction).   The triblock copolymer of Jian Qian is comprised of Polyethylene glycol-poly(2-dimethylaminoethyl methacrylate-poly(2-diisopropylaminoethyl methacrylate) (PEG-PDMA-PDPA) (see the whole document with emphasis on page 3473, right column under preparation of triblock copolymer, left column of page 3474.   The PEG-PDMA-PDPA synthesized and identified by the NMR data is PEG111-b-PDMA10-b-PDPA240.  (see NMR data, Table 1 and lines 1-5 under Table 1 in the left column of page 3475).   Claim 1 requires the units of PEG in the triblock to be between 30 and 150, the units of PDMA to be greater than 16 and less than 120, and the units of PDPA to be greater than 30 but less than 100.  In this case the units of PDMA is 10, less than 16; the units of PDPA is 240, which is greater than 100.   Jian Qian has not suggested to the artisan that its process can lead to a triblock polymer where the units of PDMA could be at least 16 and the units of PDPA could be any number between 30 and 100 while keeping the PEG units at 111 or other values between 30 and 150.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613